Case 8:20-mj-00051-GLF Document1 Filed 01/28/20 Page 1 of 2

 

AO 91 (Rev. 01/09) Crimifhal Complaint

 

 

 

 

 

 

 

 

 

UNITED STATES DisTRICT CourT | FILED
ae JAN 28 2020
NORTHERN District of NEW YORK
. AT O'CLOCK
United States of America ) John M. Domurad. Clerk - Plattsburgh
Vv. )
) Case No. 8:20-MJ-51 (GLF)
)
Darshan PATEL )
Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of January 24,2020 _ in the county of inthe NORTHERN District of

Lawrence

 

 

 

NEW YORK , the defendant violated 8 — U.S.C. § 1325 (a)(2)_, offenses described as follows:

Darshan PATEL, an alien and citizen of India, did knowingly and unlawfully elude examination and inspection by
immigration officers, as he entered the United States from Canada.
Case 8:20-mj-00051-GLF Document1 Filed 01/28/20 Page 2 of 2

This criminal complaint is based on these facts:

On January 24, 2020, at approximately 3:40 a.m., United States Border Patrol (USBP) Agents assigned to the
Massena Station contacted Swanton Sector Dispatch and requested registration information on a New Jersey
Plated Toyota Corolla after receiving a report that the Corolla was acting suspiciously. The Corolla traveled to
the Akwesasne Mohawk Casino (“the Casino”) on the Akwesasne Mohawk Indian Reservation, which
straddles the St. Lawrence River and is located in the Northern District of New York, Quebec, Canada and
Ontario, Canada. The AMIR has several unguarded roads that connect Canada and the United States.

Through my training and experience, I know that smugglers are known to exploit the AMIR’s location.

At approximately 4:00 a.m. on January 24, 2020, USBP agents observed an Ontario plated blue Dodge
Caravan (“the Caravan”) in the Casino parking lot. The Caravan did not park to enter the Casino, but instead
drove through the east and west parking lots as though the driver was looking for someone or something.
Agents then saw both the Corrola and the Caravan leave the parking lot. About 10 minutes later, the Corolla
returned and three people got out. They walked into the casino and spent about 25 minutes inside. The three
people then left the casino, got back into the Corrola, and left the parking lot.

The Corolla traveled west on State Route 37 and agents stopped it in Massena, New York. Agents requested
registration information for the Corolla and learned that it is registered to Ahmed Wagas out of Jersey City,
New Jersey. Agents approached the Corolla and questioned the driver and passengers as to their immi gration
status. The driver presented a New Jersey driver’s license in the name Ahmed, Wagas. The front seat
passenger was identified as Darshan Patel who admitted that he is a citizen of India and was in the United

States illegally. The backseat passenger was identified as Rajanikantbhai Patel who admitted that he is a
citizen of India and was in the United States illegally.

Agents transported all subjects back to the Massena Border Patrol Station for processing and investigation.

After checking Darshan Patel’s fingerprints, agents confirmed that he is a citizen of India, that he does not
have any valid immigration status in the United States, and he was not admitted or paroled into the United
States. Agents advised Darshan Patel of his Miranda rights, which eh waived. Darshan Patel admitted to
crossing the border from Canada into the United States by boat the night before he was stopped.

‘or I i
| Complainant's signature

Border Patrol Agent Nicholas Jacques _

 

Printed name and title
Sworn to before me and signed in my presence.

Date: January, 2020 oa eo am _

a _ —- — —_————
Judge's signature

City and state: Plattsburgh, New York __ ; _ ____ Gary L. Favro, U.S. Magistrate Judge, N.D.N.Y.

 
